Citation Nr: 1438182	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-45 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen service connection a sleep disorder, to include insomnia and sleep apnea.

3.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a dental disorder for the purpose of obtaining VA compensation.

5.  Entitlement to service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161.

6.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder, adjustment disorder, and mood disorder, as secondary to service-connected back disability and PTSD.

7.  Entitlement to a higher (compensable) initial disability rating (evaluation) for service-connected scars of the left forearm.

8.  Entitlement to an effective date earlier than May 12, 2009 for a 40 percent disability rating (evaluation) for degenerative disc disease of the lumbosacral spine with chronic fatigue and nausea (previously evaluated as scoliosis of the thoracic and lumbar spine) (a back disability).

(The question of whether the June 2008 Board of Veterans' Appeals (Board) decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2013, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Veteran submitted additional evidence after the most recent supplemental statement of the case; however, the submission included a waiver of the right to an initial review of such evidence by the RO.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2013).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for a sleep disorder, a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161, and an acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder, adjustment disorder, and mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, on the record during the July 2013 Board Videoconference hearing, the Veteran withdrew the appeal of the issue of service connection for a left shoulder disorder.

2.  An unappealed May 1999 rating decision, in pertinent part, denied service connection for a sleep disorder on the basis that there was no record of treatment in service for a sleep disorder, and no evidence that the sleep disorder was incurred in or aggravated by service.

3.  The evidence received since the May 1999 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed insomnia and the Veteran's service-connected PTSD.

4.  The Veteran does not have a current dental disorder for VA compensation purposes.

5.  For the entire initial rating period, the Veteran's left forearm scars have been characterized by three scars that are less than 6 square inches (39 centimeters) and painful.

6.  The Veteran's claim for an increased disability rating for the service-connected back disability was received on May 12, 2009.

7.  It is not factually ascertainable that an increase in disability of the service-connected back disability occurred within the one year period prior to May 12, 2009.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has been received to reopen service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a compensable dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating, but no higher, for left forearm scars have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806 (2013).

5.  The criteria for an effective date prior to May 12, 2009 for the 40 percent disability rating for a back disability have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue of Service Connection for a Left Shoulder Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in July 2013 and before a final decision was promulgated by the Board, the Veteran withdrew the appeal on the record during the Board Videoconference hearing regarding the issue of service connection for a left shoulder disorder; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for a left shoulder disorder, and this issue is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

First, the Board finds the claim of service connection for a sleep disorder to be reopened by way of the submission of new and material evidence.  The Board is remanding the issue of service connection for a sleep disorder, a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment, and an acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder, adjustment disorder, and mood disorder; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these claims.

The Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to initial adjudication.  A January 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The January 2008 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

Concerning the appeal for a higher initial rating for service-connected left forearm scars, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for left forearm scars, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the appeal for an earlier effective date for the assignment of the 40 percent disability rating for the service-connected back disability, earlier effective date claims are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  The Board finds that no VCAA notice is necessary because the earlier effective date claim depends exclusively on documents which are already contained in the Veteran's record, and the undisputed facts of the case, namely, date of receipt of claim for increase.  In this case, the earliest possible effective date has been granted, that is, the date of receipt of the claim for an increased rating for the service-connected back disability on May 12, 2009.  No additional development could alter the evidentiary or procedural posture of this case.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by the failure to provide him with VCAA notice of the laws and regulations governing effective dates if, based on the undisputed facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  In the absence of potential additional evidence, no notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).  

That notwithstanding, in a June 2009 letter, VA informed the Veteran of the evidence necessary to substantiate the claim for an increased rating, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The June 2009 notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473.

With regard to the claim of service connection for dental compensation, absent any probative evidence of a loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity as the result of trauma or as the result of disease such as osteomyelitis, a remand for VA examinations and/or opinions is not warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the claim for a higher initial rating for service-connected left forearm scars, the Veteran was afforded a VA examination in June 2011.  This examination is adequate for rating purposes for the initial rating period.  The VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations, and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

VA also satisfied any duty to assist the Veteran in the development of the appeal of an earlier effective date for the assignment of the 40 percent disability rating for the service-connected back disability.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

Regarding the July 2013 Videoconference Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  During the July 2013 Videoconference Board hearing, the undersigned Veterans Law Judge specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Specifically, the Veterans Law Judge queried the Veteran specifically regarding what new and material evidence the Veteran had to reopen the claim of service connection for a sleep disorder, whether the Veteran had any dental trauma in service, the symptoms associated with the service-connected left forearm scars, and the alleged date the service-connected back disability increased in severity; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

Reopening Service Connection for a Sleep Disorder

The Veteran seeks to reopen the previously denied claim of service connection for a sleep disorder.  The claim, initially filed in October 1998, was originally denied in a May 1999 rating decision.  The Veteran did not initiate an appeal of the decision and he also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been received, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The Veteran did not present a secondary service connection theory of entitlement in the original claim for service connection for a sleep disorder.  A denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown v. Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc) (reopening is still required following finality of a rating decision where a RO failed to address an alternative theory of the claim).  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

In the May 1999 rating decision, the RO, in pertinent part, denied service connection for a sleep disorder on the basis that there was no record of treatment in service for a sleep disorder and no evidence that the sleep disorder was incurred in or aggravated by service.  The pertinent evidence of record at the time of the May 1999 rating decision included the Veteran's claim, service treatment records, service personnel records, and a VA examination report dated in March 1999.

The Veteran contended during the instant appeal that the sleep disorder is secondary to the service-connected PTSD.  As noted above, the Veteran did not allege the sleep disorder was secondary to the service-connected PTSD during the prior claim for service connection for a sleep disorder.  The Veteran was service-connected for PTSD in May 2013 and also had extensive VA treatment for sleep disturbances.

A denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown, 21 Vet. App. at 294-297.  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  The Veteran is service connected for PTSD, among other disabilities.  A lay witness may competently indicate the potential cause of, or immediate consequences of, an in-service injury.  See Trafter v. Shinseki, 26 Vet. App. 267 (2013).  The Veteran's lay statements supporting this theory of entitlement were not of record at the time of the prior final denial.  Such evidence is also material in that it relates to evidence of a causal link (nexus) between the current sleep disorder and the service-connected PTSD (a necessary element for secondary service connection).  38 C.F.R. § 3.310.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.

Accordingly, as the Board has determined that new and material evidence has been received to reopen service connection for migraine headaches.  In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period after the May 1999 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the May 1999 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  The reopened issue of service connection for a sleep disorder is addressed in the Remand section below.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, the Veteran does not claim a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Compensable Dental Disorder

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

The significance for veterans having a service-connected compensable dental disability or condition is that they may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making an application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  That is, in addition, a Veteran may be entitled to service connection for noncompensable dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.381, 17.161 (2013).  Simply stated, such disabilities, while they may receive treatment by VA, do not receive compensation by VA.  When applicable, a determination will be made as to whether the noncompensable dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a noncompensable dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (referred to as "Class II(a)" eligibility).

As already noted above, the issue of service connection for a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161 is addressed in the REMAND portion of this decision.

Upon review of the evidence of record, lay and medical, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment dental records document extensive complaints and treatment.  Regardless, the evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161(a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although the Veteran asserts that there is loss of teeth and gingivitis (a periodontal disease), there is no evidence of record that the loss of teeth is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  During the July 2013 Board Videoconference hearing, the Veteran testified that the loss of teeth in service was for treatment purposes and not due to dental trauma.  See Hearing Transcript at 15-16.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2013).  38 C.F.R. § 3.381(a) (2013).  

As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues.

Initial Rating for Left Forearm Scars

The Veteran maintains that the symptomatology associated with the left forearm scars resulting from a burn warrants a higher (compensable) disability evaluation.  A noncompensable (0 percent) disability rating for the scars has been in effect since the June 2011 rating decision, which gave rise to this appeal.  

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq cm) warrants a 20 percent evaluation.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq cm) warrants a 30 percent evaluation.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent evaluation.  38 C.F.R. § 4.118.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) indicates that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The Veteran underwent a VA examination of the scars in June 2011.  The VA examiner indicated that there were three roughly identical, superficial, pliable, round, flat, small burn scars in a general line from the dorsum of the left wrist up the lateral left forearm.  There was no skin breakdown over the scar and the Veteran did not report pain at that time.  There was no inflammation, edema, keloid formation, or other disabling effects.  The area of the scars was less than 6 square inches or less than 39 square centimeters.  

A July 2013 VA treatment record clarified the treatment of the Veteran's burn scars of the left upper extremity.  The VA physician's assistant indicated that, dating from 2004, the Veteran has used alternating topical steroids with a non-steroid cream and an oral antihistamine as the scar has been a source of pruritus and pain.

During the July 2013 Board Videoconference hearing, the Veteran testified that he is prescribed medication for the scars to help with the itching and pain.  He explained that they are very sensitive when touched with itching and pain.  The Veteran further clarified that the scars do not need to be touched for him to feel pain and that the pain is continuous and dull.  Hearing Transcript at 3-4.  The Veteran is competent to testify regarding observable symptoms, such as pain associated with scars, because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  For the entire initial rating period, the left forearm scars have been characterized as three scars that are less than 6 square inches and productive of pain.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 20 percent, but no higher, is warranted under Diagnostic Code 7804 for the entire initial rating period for three painful scars.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that a higher rating in excess of 20 percent for the left forearm scars is not warranted for any part of the initial rating period.  As noted above, the Veteran's scars are not of the head, face or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The three left forearm scars have been shown to be only 6 square inches in size; therefore, a compensable evaluation is also not warranted under Diagnostic Codes 7801 or 7802.  Id.  The June 2011 VA examiner included clinical findings indicating, which did not indicate that the scars are productive of limitation of function of the left upper extremity nor has the Veteran alleged otherwise; therefore, a compensable rating is not warranted under Diagnostic Code 7805.  Id.  


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the initial rating for left forearm scars.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board finds that, for the entire initial rating period, the symptomatology and impairment caused by the Veteran's left forearm scars are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on painful scars.  Considering the lay and medical evidence, the Veteran's scars are characterized by three scars that that are less than 6 square inches with pain.  In this case, comparing the Veteran's disability level and symptomatology of the left forearm scars to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

To the extent that the Veteran complains of itchiness of the left forearm scars, the reported symptom does not pertain to functional or occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the functional effects of such problems reported by the Veteran (including pain and itchiness) are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left forearm scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Veteran is in receipt of a 100 percent combined disability rating from June 6, 2011; therefore, any claim for a TDIU for the initial rating period from June 6, 2011, forward, is rendered moot because a TDIU may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  See also Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); see also Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).

For the initial rating period prior to June 6, 2011 (the effective date for the 100 percent combined schedular disability rating), the record indicates that the Veteran was employed full time and the Veteran has not contended otherwise; thus, the Board finds that Rice is inapplicable to the initial rating period from May 12, 2009 to June 5, 2011 because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.

Earlier Effective Date for the 40 Percent Disability Rating

The Veteran contends the effective date for the 40 percent disability rating assigned for the service-connected back disability should be earlier than May 12, 2009, but does not identify a specific effective date.  In a December 2011 statement, the Veteran contended that the June 2008 Board decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine is not final and that he should be awarded an earlier effective date for the award of 40 percent for the back disability.  

Historically, the Veteran filed an original claim for service connection for a back disability on October 9, 1998.  In a May 1999 rating decision, the RO, in pertinent part, granted service connection for a back disability and assigned a 10 percent disability rating effective October 7, 1998 (the day after discharge from active service).  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings, 509 F.3d at 1368.  As such, the decision became final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 3.104 (2013).  

In January 2004, the Veteran submitted a claim for an increased rating for the service-connected back disability.  The RO denied an increased rating for the service-connected back disability and continued the 10 percent rating of the back disability.  The Veteran appealed the claim to the Board and in a June 2008 decision, the Board denied an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.  The Veteran filed a motion for reconsideration, which was subsequently denied by the Board in November 2009.  The Veteran also filed a motion for revision or reversal of the June 2008 Board decision on the grounds of CUE.  The Board denied the motion for revision or reversal of the June 2008 Board decision on the basis of CUE in the separate decision as noted on the Title Page of this decision.  No further motion or pleading was filed by the Veteran with either the Board or the Court, and the June 2008 Board decision is final.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2013).

As the June 2008 Board decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2013).

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

The Board has considered whether it is factually ascertainable that the Veteran's disability (a back disability) had increased within one year of receipt of his claim, but finds that it does not.  See Gaston at 979.  

The Veteran filed an increased rating claim for the service-connected back disability in May 2009 that was received by VA on May 12, 2009.  The Veteran was afforded a VA examination of the spine in October 2009 pursuant to the claim.  In a November 2009 rating decision, the RO granted a 40 percent disability rating for the service-connected back disability, effective May 12, 2009 (the date the claim was received).  For the reasons discussed above, the Board will look at the rating period beginning May 12, 2008 (one year prior to date of receipt of Veteran's increased rating claim) to May 12, 2009 (the date of claim) to determine whether entitlement to a higher disability rating arose during that one year period.  See id. at 982 (explaining the legislative intent to provide veterans with a one-year grace period following worsening of disability for filing their increased rating claims). 

Upon review of all the evidence, both lay and medical, the Board finds that the record does not demonstrate that it was factually ascertainable that an increase in disability occurred between May 12, 2008 and May 12, 2009; therefore, the Board finds that May 12, 2009 is the earliest date in which it was factually ascertainable that an increase in disability had occurred.  While the medical evidence of record dated from May 12, 2008 to May 12, 2009 indicates continued treatment for the back condition, the VA treatment records do not include detailed information relevant to the back disability rating analysis under the applicable rating criteria, and it is not factually ascertainable during this period that there was an increase in severity of the service-connected back disability.  The earliest lay evidence of an increase in disability is on May 12, 2009, when the Veteran submitted a claim for an increased rating of the service-connected back disability and stated that the condition had gotten worse since the last evaluation of the back disability (a May 2006 VA examination).  The earliest medical evidence of an increase in disability is October 2009, when the Veteran underwent a VA examination of the spine.  At that time, flexion of the thoracolumbar spine was measured at 30 degrees, which was the basis of the November 2009 rating decision that granted an increased rating of 40 percent for the service-connected back disability.

Based on the above, the Board finds that the weight of the evidence of record reveals that the earliest factually ascertainable date that the Veteran was entitled to a 40 percent disability rating (or any higher rating than the 10 percent disability rating assigned by the RO) is May 12, 2009, the date that the Veteran filed the claim for an increased rating.  There is no evidence of record during the one year period prior to May 12, 2009, which would demonstrate that an increase in disability of the service-connected back disability was factually ascertainable.  See Gaston at 984. 

In reaching the above decision, the Board has considered the Veteran's contentions that the effective date for the 40 percent disability rating for the service-connected back disability should be much earlier.  The Board does not dispute that the Veteran has a longstanding disability of the back; however, as discussed in detail above, the earliest factually ascertainable date that the Veteran was entitled to the 40 percent disability rating was the May 12, 2009 date of claim.  The Veteran did not submit a claim for an increased psychiatric rating prior to May 12, 2009.  Further, even accepting the Veteran's assertions that his symptoms have remained constant, it would make the factually ascertainable date of increase before the one year period under review and cause the effective date to be the date of claim.  On review, there is no legal basis for assigning the effective date of the 40 percent disability rating, or any higher disability rating, earlier than May 12, 2009, the date of receipt of the increased rating claim.  See Gaston, supra. 

For these reasons, the Board finds that the earliest date entitlement arose to a 40 percent disability rating (or any higher rating than the 10 percent disability rating assigned by the RO) was the date of receipt of the increased rating claim, i.e., May 12, 2009.  Where, as here, the law, and not the evidence, is dispositive, the Board finds that there is no legal basis for assignment of an effective date earlier than May 12, 2009.  See Sabonis at 430.


ORDER

The appeal of service connection for a left shoulder disorder, having been withdrawn, is dismissed.

As new and material evidence has been received, the appeal to reopen service connection for a sleep disorder is granted.

Service connection for a dental disorder for the purpose of obtaining VA compensation is denied.

For the entire appeal period, an initial 20 percent disability rating, but no higher, for left forearm scars is granted.

An effective date earlier than May 12, 2009 for the grant of a 40 percent disability rating for the service-connected back disability is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for a sleep disorder, a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161, and an acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder, and mood disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Service Connection for a Sleep Disorder

In this case, the Veteran has contended that a sleep disorder developed secondary to the service-connected PTSD.  VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain a benefit sought for the same disability); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (VA must consider all possible theories of entitlement raised by the evidentiary record).  It is also unclear from the record whether the Veteran currently has insomnia or any other sleep disorder.  A March 1999 VA examination revealed a diagnosis of insomnia.  While a VA sleep study from April 2009 revealed that the Veteran did not have sleep apnea, numerous VA treatment records indicate an active problem of sleep disturbances.  

Here, the Veteran has not been afforded an opportunity for a VA examination or opinion concerning the etiology of the sleep disorder.  For the above reasons, the Board finds that a remand for a VA medical examination is necessary to assist in determining the etiology of any current sleep disorder, to include the question of relationship between the sleep disorder, if any, and the service-connected PTSD.

Noncompensable Dental Disorder

In the April 2009 rating decision, the RO adjudicated the claim as for both a dental disability for purposes of compensation and as a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment.  The Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays, 5 Vet. App. at 305.  The Board further notes that, as to each noncompensable service-connected dental condition, a determination will be made regarding whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013).  In this case, the RO adjudicated, and denied, the claim for entitlement to service connection for a dental disability for purposes of compensation, but did not refer the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes.

As such, the Board finds that a remand is appropriate here.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

In this case, the Veteran has contended that an acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder, adjustment disorder, and mood disorder, developed secondary to the service-connected PTSD and back disability.  The Veteran was afforded a VA PTSD examination in October 2012; however, the Board finds that this examination is adequate as it pertains to the claim of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder, adjustment disorder, and mood disorder.  The October 2012 VA examiner opined that the Veteran's major depressive disorder is at least as likely as not caused by or a result of military service.  The VA examiner explained that although the Veteran's reported traumas were unable to be verified, the symptoms of depression are well-documented and currently being treated.  However, the VA examiner also indicated that the Veteran's medical records and claims file were unavailable for review.  While the symptoms of depression may be well-documented in post-service VA treatment records, it is unclear what in-service event, incident, or disease caused or is related to the current major depressive disorder.  In short, the VA examiner's rationale for the medical opinion is inadequate.  In addition, the VA examiner did not opine as to the etiology of other currently diagnosed acquired psychiatric disorders, including panic disorder, adjustment disorder, and mood disorder or the relationship between the diagnosed acquired psychiatric disorders and the service-connected PTSD and back disability.

For the above reasons, the Board finds that a remand for an addendum VA medical opinion is necessary to assist in determining the etiology of the current major depressive disorder, panic disorder, adjustment disorder, and mood disorder, to include the question of relationship between the major depressive disorder, panic disorder, adjustment disorder, and mood disorder and the service-connected PTSD and back disability.

Accordingly, the issues of service connection for a sleep disorder, a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161, and an acquired psychiatric disorder other than PTSD (to include major depressive disorder, panic disorder, adjustment disorder, and mood disorder) are REMANDED for the following action:

1. Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

2. If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current sleep disorder.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, an examination, and any necessary testing, the examiner is asked to offer the following opinions:

a) Does the Veteran have a current sleep disorder, to include, but not limited to, insomnia?  In rendering this opinion, the VA examiner should consider the consistent VA treatment for sleep disturbances.

b) If the Veteran has a current sleep disorder, is it as likely as not (a 50 percent probability or greater) that the sleep disorder began during service or is etiologically related to active service?

c) If the Veteran has a current sleep disorder, is it at least as likely as not (a 50 percent probability or greater) that the sleep disorder was caused (proximately due to) or the result of the service-connected PTSD?

d) If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that the sleep disorder was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Obtain an addendum medical opinion, if possible, from a VA psychologist or psychiatrist, to attempt to ascertain the nature and etiology of the current acquired psychiatric disorder other than PTSD, to include, but not limited to, major depressive disorder, panic disorder, adjustment disorder, and mood disorder; particularly, whether an acquired psychiatric disorder other than PTSD is related to the service-connected PTSD or back disability.  Following a review of all relevant evidence from the claims file, the examiner is asked to offer the following opinion(s):

a) Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder other than PTSD began during service or is etiologically related to active service?

b) Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder other than PTSD was caused (proximately due to) or the result of the service-connected PTSD and/or back disability?

c) If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder other than PTSD was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD and/or back disability?

If the examiner is of the opinion that a VA examination is necessary prior to rendering an opinion, such examination shall be undertaken.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5. After completion of the above and any additional development deemed necessary, the claims of service connection for a sleep disorder, a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment under 38 C.F.R. § 17.161, and an acquired psychiatric disorder other than PTSD, to include major depressive disorder, panic disorder, adjustment disorder, and mood disorder, should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


